DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10-11 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. (CN 109426387 A, cited by Applicant), You hereinafter.
Examiner’s note
	The following rejection is based on a foreign reference CN 109426387 A. For examination purpose reference is been made to a copy of a machine translation of the applied reference, which is hereby provided.
Regarding claim 1, You discloses a display panel, comprising: a display region (110, ¶ [45], fig. 5); a non-display region (120) disposed outside the display region (110), the non-display region (120) comprising a lower bezel region (D, ¶ [48]), and the lower bezel region (D) is positioned at a lower end of the display region (110); and a terminal region (121), the terminal region (121) provided with a connecting terminal (160), the terminal region (121) comprising a first terminal region (121c, hereinafter as denoted on the figure below), and the first terminal region (121c) is positioned in the 


    PNG
    media_image1.png
    845
    638
    media_image1.png
    Greyscale


Regarding claim 2, You discloses that the first connecting terminal (160) is perpendicular to the lower bezel (frame) (figs. 5 & 10).
Regarding claim 3, You discloses that the first terminal region (121c) is positioned in an intermediate region (D – D1, see fig. 2) of the lower bezel region (D).
Regarding claim 4, You discloses that the non-display region (120) further comprises a left bezel region (LR, hereinafter as denoted on the figure below) and a right bezel region (RR, hereinafter as denoted on the figure below), the left bezel region 


    PNG
    media_image1.png
    845
    638
    media_image1.png
    Greyscale


Regarding claim 5, You discloses that an included angle between a longitudinal direction of a second connecting terminal (160s, hereinafter as denoted on the figure above) and the left bezel in the second terminal region (121s) meets the preset condition, and a width (d2) of the second connecting terminal (160s) is greater than the threshold.
claim 6, You discloses that the first terminal region (121c) is positioned in an intermediate region (D – D1, see fig. 2) and an edge region of the lower bezel region (D).
Regarding claim 7, You discloses that the non-display region (120) further comprises a left bezel region (LR, hereinafter as denoted on the figure below) and a right bezel region (RR, hereinafter as denoted on the figure below), the left bezel region (LR) is disposed at a left end of the display region (110), the right bezel region (RR) is disposed at a right end of the display region (110), the terminal region (121) further comprises a second terminal region (121s), and the second terminal region (121s) is positioned in at least one of the left bezel region (LR) or the right bezel region (RR).


    PNG
    media_image1.png
    845
    638
    media_image1.png
    Greyscale


claim 8, You discloses that an included angle between a longitudinal direction of a second connecting terminal (160s, hereinafter as denoted on the figure above) and the left bezel in the second terminal region (121s) meets the preset condition, and a width (d2) of the second connecting terminal (160s) is greater than the threshold.
Regarding claim 10, You discloses that the left bezel region (LR) and the right bezel region (RR) are both provided with the second terminal region (121s), and the second connecting terminal (160s) of the second terminal region (121s) in the left bezel region (LR) and the second connecting terminal (160s) of the second terminal region (121s) in the right bezel region (RR) are both connected to a GOA circuit (TFT, ¶ [58]).  
Regarding claim 11, You discloses that a number of the first terminal region (121) is plural, and each of the first terminal regions (121) is equal in width see fig. 6).
Regarding claim 15, You discloses a display device, comprising a display panel, the display panel comprising:  a display region (110, ¶ [45], fig. 5); a non-display region (120) disposed outside the display region (110), the non-display region (120) comprising a lower bezel region (D), and the lower bezel region (D, ¶ [48]) is positioned at a lower end of the display region (110); a terminal region (121), the terminal region (121) provided with a connecting terminal (160), the terminal region (121) comprising a first terminal region (121c, hereinafter as denoted on the figure below), and the first terminal region (121c) is positioned in the lower bezel region (D), wherein an included angle (see fig. 5) between a longitudinal direction of a first connecting terminal (160) and a lower bezel (frame, ¶ [48], see figure 10) in the first terminal region (121c) meets a preset 

    PNG
    media_image1.png
    845
    638
    media_image1.png
    Greyscale


Regarding claim 16, You discloses that the first connecting terminal (160) is perpendicular to the lower bezel (frame) (figs. 5 & 10).
Regarding claim 17, You discloses that the first terminal region (121c) is positioned in an intermediate region (D – D1, see fig. 2) of the lower bezel region (D).
Regarding claim 18, You discloses that the non-display region (120) further comprises a left bezel region (LR, hereinafter as denoted on the figure below) and a right bezel region (RR, hereinafter as denoted on the figure below), the left bezel region (LR) is disposed at a left end of the display region (110), the right bezel region (RR) is disposed at a right end of the display region (110), the terminal region (121) further comprises a second terminal region (121s, hereinafter as denoted on the figure below), 

    PNG
    media_image1.png
    845
    638
    media_image1.png
    Greyscale

Regarding claim 19, You discloses that the first terminal region (121c) is positioned in an intermediate region and an edge region (D – D1, see fig. 2) of the lower bezel region (D).
Regarding claim 20, You discloses that the non-display region (120) further comprises a left bezel region (LR, hereinafter as denoted on the figure below) and a right bezel region (RR, hereinafter as denoted on the figure below), the left bezel region (LR) is disposed at a left end of the display region (110), the right bezel region (RR) is disposed at a right end of the display region (110), the terminal region (121) further comprises a second terminal region (121s), and the second terminal region (121s) is positioned in at least one of the left bezel region (LR) or the right bezel region (RR).

    PNG
    media_image1.png
    845
    638
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (CN 109426387 A, cited by Applicant), You hereinafter.
Examiner’s note
	The following rejection is based on a foreign reference CN 109426387 A. For examination purpose reference is been made to a copy of a machine translation of the applied reference, which is hereby provided.
Regarding claim 12, You discloses that the display panel further comprises a driving circuit and a connecting layer, the driving circuit comprises a driving chip (touch control chip, ¶ [46]) and a connecting member (flexible circuit board).
However, You is silent about a connecting layer, and that one end of the connecting member is connected to the driving chip, another end of the connecting member is provided with a driving terminal, the driving terminal corresponds to the connecting terminal (160), and the connecting layer is used to bond the driving terminal and the connecting terminal (160).
Meanwhile, a flexible circuit board is common used in the art for connecting a display component on a display device to a driver chip end-to-end and the flexible circuit board is bonded to the display component by either soldering or with a conductive adhesive.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention for You’s device to include a connecting layer (solder or conductive adhesive), and that one end of the connecting member is connected to the driving chip, another end of the connecting member is provided with a driving terminal, the driving terminal corresponds to the connecting terminal, and the connecting layer is used to bond the driving terminal and the connecting terminal, since it is a structure commonly used in the art.

Allowable Subject Matter
Claims 9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the respective base claim.
Regarding claim 9, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 9, and specifically comprising the limitation directed to the second connecting terminal of the second terminal region is connected to a gate driver on array (GOA) circuit in the left bezel region, and the second connecting terminal of the second terminal region is connected to an antistatic circuit in the right bezel region.
Regarding claim 13, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 13, and specifically comprising the limitation directed to the connecting member comprises a first connecting unit, the first connecting unit is provided with a first driving terminal, and the first connecting unit corresponds to the first terminal region.
Regarding claim 14, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 14, and specifically comprising the limitation directed to the connecting member comprises a second connecting unit, a second driving terminal is disposed in the second connecting unit, and the second connecting unit corresponds to the second terminal region.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE M DIAZ/Examiner, Art Unit 2879

                                                                                                                                                                                                        /Mariceli Santiago/Primary Examiner, Art Unit 2879